DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/969,393 in response to an amendment filed on 02/22/2022; the original application filed on 08/12/2020. Claims 1-20 and 23-28 are currently pending and have been considered below. Claims 2-5, 10-13, 18-19, 21-22, 24-25, 29 and 30 are cancelled. Claims 1, 9, 17 and 23 are independent claims. 
Response to Arguments
The rejections of claims 9, 10, 2, 13, 23 and 24 under 35 U.S.C. § 112 are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 02/22/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: that Seo fails to disclose “wherein obtaining the indication comprises determining the wireless device is operating in reliable mode and obtaining a pre-configured CFI value”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Seo et al. does disclose wherein obtaining the indication comprises determining the wireless device is operating in reliable mode and obtaining a pre-configured CFI value, see Seo et al. Paragraph [0141], this method provides high reliability in a sense that an RRC message can be received again by using HARQ in such a case that the RRC message is not received properly.
Applicant’s arguments: that Seo fails to disclose “wherein determining the wireless device is operating in reliable mode comprises determining a downlink control indication (DCI) format”, 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Seo et al. does disclose determining the wireless device is operating in reliable mode comprises determining a downlink control indication (DCD format, please see Seo et al. Paragraph [0042] & [0043], the control information transmitted through the PDCCH is called Downlink Control Information (DCI).
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-5002 to schedule an interview.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 and 23-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2014/0301359 A1).
Regarding claims 1 and 9, a method performed by a wireless device operating in reliable mode, [This method provides high reliability in a sense that an RRC message can be received again by using HARQ in such a case that the RRC message is not received properly, (Seo et al., Paragraph 141)], the method comprising:
obtaining an indication of a subset of all possible control format indicator (CFI) and physical downlink control channel (PDCCH) combinations for the wireless device to search to locate a PDCCH, [CFID (CFI for PDSCH) denotes position information for informing of the starting position of the PDSCH. The CFID can directly specify a starting OFDM symbol of the PDSCH. Or the starting position of the PDSCH region can be known indirectly as the number of OFDM symbols in the PDCCH region is informed, (Seo et al., Paragraph 139)],
and locating the PDCCH by searching one or more of the subset of possible CFI and PDCCH combinations, [The base station transmits a control channel applied for a plurality of subframe sections in the subframe n S182. The control channel can be the PDCCH, and the PDCCH can include scheduling information about one or two or more PDSCHs with respect to the plurality of subframe sections as shown in FIG. 8, also see figure 9 step #s183, (Seo et al., Paragraphs 144-146)];
wherein obtaining the indication comprises determining the wireless device is operating in reliable mode and obtaining a pre-configured CFI value,  [This method provides high reliability in a sense that an RRC message can be received again by using HARQ in such a case that the RRC message is not received properly, (Seo et al., Paragraph 141)],
and wherein determining the wireless device is operating in reliable mode comprises determining a downlink control indication (DCD format, [The control information transmitted through the PDCCH is called Downlink Control Information (DCI), (Seo et al., Paragraphs 42 and 43)].

Regarding claims 6 and 14, the method wherein the subset of possible CFI and PDCCH combinations includes less than all possible PDCCH candidates for a respective CFI value, [In what follows, CFID (CFI for PDSCH) denotes position information for informing of the starting position of the PDSCH. The CFID can directly specify a starting OFDM symbol of the PDSCH. Or the starting position of the PDSCH region can be known indirectly as the number of OFDM symbols in the PDCCH region is informed. Similarly, in case a temporal relationship between the PDCCH region and the PDSCH region is defined beforehand, the last symbol of the PDCCH region can be known, (Seo et al., Paragraph 139)].

Regarding claims 7 and 15, the method wherein the subset of possible CFI and PDCCH combinations includes less than three CFI values, [Since the PDCCH may not present in an ABS frame, the CFID can be set from the first OFDM symbol. In other case, the CFID can be set from the second OFDM symbol by considering the minimum value of CFI, 1, (Seo et al., Paragraph 154)].

Regarding claims 8 and 16, the method wherein the subset of possible CFI and PDCCH combinations is dependent on an aggregation level of the PDCCH, [A PDCCH is transmitted on an aggregation of one or a few consecutive CCEs. According to the number of CCEs which form a CCE aggregation, a format of the PDCCH and the number of available bits for the PDCCH are determined, (Seo et al., Paragraph 40)].

Regarding claims 17 and 23, a method performed by a network node for configuring a reliable mode wireless device, [This method provides high reliability in a sense that an RRC message can be received again by using HARQ in such a case that the RRC message is not received properly, (Seo et al., Paragraph 141)], the method comprising:
transmitting, to a wireless device, an indication of a subset of all possible control format indicator (CFI) and physical downlink control channel (PDCCH) combinations for the wireless device to search to locate a PDCCH, [CFID (CFI for PDSCH) denotes position information for informing of the starting position of the PDSCH. The CFID can directly specify a starting OFDM symbol of the PDSCH. Or the starting position of the PDSCH region can be known indirectly as the number of OFDM symbols in the PDCCH region is informed, (Seo et al., Paragraph 139)],
and transmitting a radio frame to the wireless device, the radio frame formatted according to one of the subset of CFI and PDCCH combinations, [The base station transmits a control channel applied for a plurality of subframe sections in the subframe n S182. The control channel can be the PDCCH, and the PDCCH can include scheduling information about one or two or more PDSCHs with respect to the plurality of subframe sections as shown in FIG. 8, also see figure 9 step #s183, (Seo et al., Paragraphs 144-146)],
wherein obtaining the indication comprises determining the wireless device is operating in reliable mode and obtaining a pre-configured CFI value, [This method provides high reliability in a sense that an RRC message can be received again by using HARQ in such a case that the RRC message is not received properly, (Seo et al., Paragraph 141)].
and wherein determining the wireless device is operating in reliable mode comprises determining a downlink control indication (DCD format, [The control information transmitted through the PDCCH is called Downlink Control Information (DCI), (Seo et al., Paragraphs 42 and 43)].

Regarding claims 20 and 26, the method wherein the subset of possible CFI and PDCCH combinations includes less than all possible PDCCH candidates for a respective CFI value, [In what follows, CFID (CFI for PDSCH) denotes position information for informing of the starting position of the PDSCH. The CFID can directly specify a starting OFDM symbol of the PDSCH. Or the starting position of the PDSCH region can be known indirectly as the number of OFDM symbols in the PDCCH region is informed. Similarly, in case a temporal relationship between the PDCCH region and the PDSCH region is defined beforehand, the last symbol of the PDCCH region can be known, (Seo et al., Paragraph 139)].

Regarding claim 27, the network node wherein the subset of possible CFI and PDCCH combinations includes less than three CFI values, [Since the PDCCH may not present in an ABS frame, the CFID can be set from the first OFDM symbol. In other case, the CFID can be set from the second OFDM symbol by considering the minimum value of CFI, 1, (Seo et al., Paragraph 154)].

Regarding claim 28, the network node wherein the subset of possible CFI and PDCCH combinations is dependent on an aggregation level of the PDCCH, [A PDCCH is transmitted on an aggregation of one or a few consecutive CCEs. According to the number of CCEs which form a CCE aggregation, a format of the PDCCH and the number of available bits for the PDCCH are determined, (Seo et al., Paragraph 40)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478